COX, Judge,
joined by SULLIVAN, Chief Judge (dissenting):
I would affirm. I need only ask three questions:
1 —What did appellant do?
Answer: He “induced” Ms. Washington to testify falsely.
2 —Was it foreseeable that she would testify?
Answer: Yes. Appellant listed her as a witness.
3 —What did Ms. Washington do?
Answer: She testified falsely.
That’s enough.
In any event, I am concerned that we have substituted another separate and distinct offense, obstruction of justice, under the rubric of a lesser-included offense (LIO). Neither the Government, appellant, the military judge, nor the Court of Military Review has ever suggested this remedy. Indeed, it may be seen from the record that the parties at trial agreed that there were no LIOs. 40 MJ at 442. United States v. McKinley, 27 MJ 78 (CMA 1988).
At a minimum, we should give appellant an opportunity to be heard by inviting a brief on the question. Perhaps appellant can persuade a majority to at least reexamine this aspect of the opinion via a petition for reconsideration.